This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,
 3 HUMAN SERVICES DEP’T,
 4 CSED,

 5          Petitioner-Appellee,

 6 v.                                                                    NO. 33,569


 7   JOSEFINA LUJAN, YOB 1980
 8   SSN XXX-XX-9391, MOTHER
 9   OF MARIA G. SERRANO-JAQUEZ,
10   MINOR CHILD,

11          Co-Respondent-Appellee,

12 and

13 LAURO BORUNDA, YOB
14 UNKNOWN, SSN NONE,

15          Co-Respondent-Appellant.

16 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
17 Dalene Marsh, District Judge

18   Kelly Stone
19   Special Assistant Attorney General
20   Child Support Enforcement Division
21   Farmington, NM
 1 Josefina Lujan
 2 Bloomfield, NM

 3 Pro Se Appellant

 4 Santiago E. Juarez
 5 Albuquerque, NM

 6 for Appellant Lauro Borunda


 7                            MEMORANDUM OPINION

 8 HANISEE, Judge.

 9   {1}   Summary dismissal was proposed for the reasons stated in the notice of

10 proposed summary disposition. No memorandum opposing summary dismissal has

11 been filed, and the time for doing so has expired.

12   {2}   DISMISSED.

13   {3}   IT IS SO ORDERED.



14                                        ____________________________________
15                                        J. MILES HANISEE, Judge


16 WE CONCUR:



17 ___________________________
18 LINDA M. VANZI, Judge



                                             2
1 ___________________________
2 M. MONICA ZAMORA, Judge




                                3